Mollison, Judge:
Counsel have stipulated and agreed in these cases as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the Appeals for Reappraisement enumerated on Schedules “A” and “B”, attached hereto and made a part hereof, consists of plywood and blockboard exported from Finland in the years 1955, 1956 and 1957 and that the merchandise is properly valued on the basis of the foreign value as defined in Section 402(e) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the value or the price at the time of exportation of such merchandise to the United States at which such or similiar [sfc] merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was with respect to the merchandise referred to in Schedule “A”, the appraised unit values, less 4% net packed and with respect to the merchandise set forth in Schedule “B”, the values set forth in Column “5” thereof, less 4% net packed.
IT IS FURTHER STIPULATED AND AGREED That the appeals for re-appraisement enumerated on Schedules “A” and “B”, annexed thereto and made part hereof may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find that foreign value, as that value is defined in section 402(c), as amended, of the Tariff Act of 1930, is the *496proper basis for the determination of the value of the merchandise involved, and that such value, with respect to the merchandise covered by the entries and appeals for reappraisement enumerated in schedule “A,” attached to and made a part of this decision, is the appraised unit values, less 4 per centum, net, packed, and with respect to the merchandise covered by the entries and appeals enumerated in schedule “B,” attached to and made a part of this decision, is as set forth in column 5 thereof, less 4 per centum, net, packed.
Judgment will issue accordingly.
[Schedule “A” Omitted]
Schedule “B”
1. 2. 3. 4. 5.
Value or price per Date of thousand export Description of merchandise sq. feet Reappraise- Entry ment No. No.
9/21/56 Blockboard 289097-A 3311 %!' thick BJ/BB grade 96" x 48"' 52" x 98" > 8213.75 50" x 96"I
Plywood Yi" thick BB grade 96" x 48" 100. 37
Plywood Yt" thick BB grade 96" x 48"' 48" x 96" 250. 00
Plywood }i" thick A/BB grade 96" x 48" 143. 13
Plywood YY' thick BB grade 48" x 96" 100. 37
Plywood, Yl" thick BB grade 48" x 96" 167. 29
Plywood Y" thick BJ/BB grade 96" x 48" 120. 82
Plywood Yi" thick A/BB grade 96" x 48" 345. 72
Plywood %" thick BB/WG grade
*497Schedule “B”
1. 2. 3. 4. 5.
Reappraise- Entry ment No. No. Date of export Description of merchandise Value or price per thousand sq. feet
289097-A 3311 9/21/56 96" x 48" $243. 49
Plywood %" thick BB grade 84" x 48" 250. 00
Plywood J4" thick BB/WG grade 60" x 60" 83. 64
Plywood %" thick BB/WG grade 42" x 44" 202. 60
Plywood 54" thick BJ grade 32" x 60" 256. 51
289099-A 5886 12/22/56 Chipboard 54" thick BJ/BB grade 72" x 48". 233. 05
Chipboard 54" thick BJ/BB grade 60" x 48" 186. 80
Chipboard 54" thick BB/WG grade 72" x 36" 243. 49
Chipboard >4" thick BJ/BB grade 72" x 48" 120. 82
288018-A 4163 11/11/55 Plywood 54" thick BJ/BB grade 72" x 48" 297. 40
Plywood 54" thick BB grade 60" x 48" 145. 91
Plywood 54" thick BJ/BB grade 60" x 60" 173. 80
Plywood 54" thick BJ/BB 48" x 48" 96. 65
Plywood 54" thick BJ/BB grade 60" x 60" 103. 84
Plywood }4" thick BJ/BB grade
*498Schedule “B”
i. 2. 3. 4. 5.
Reappraise- Entry ment^No. No. Date of export Description of merchandise Value or price per thousand sq. feet
288018-A 4163 11/11/55 48" x 96" $120. 82
Plywood, thick BJ/BB grade 72" x 48 ' 77. 14
Plywood, %" thick BB/WG grade 30" x 72" 223. 27
Plywood y%" thick BB/WG grade 30" x 49"1 36" x 60" J 169. 14
288020-A 5313
12/14/56 Plywood fi" thick BB/WG grade 60" x 36" 178. 44
Plywood %" thick BJ/BJ grade 15K" x 9" j 12K "x 18K"J 65. 06
Plywood fit” thick BJ/BJ grade IZ%" x 12" 11%" x 8" 9%" x 7" 9%" x 7" 8" x 7" 7fí" x U%6". 76. 63
Plywood Yi" thick BJ/BJ grade 11%"x 4%" 100. 37
Plywood Yi” thick BJ/BB grade 48" x 48" 96. 65
Plywood Yi" thick BJ/BB grade 60" x 48" 101. 30
Plywood Yi" thick BJ/BB grade 72" x 48" 120. 82
Plywood Yi" thick BJ/BB grade 48" x 96" 120. 82
Plywood, Yi" thick BJ/BB grade 60" x 60" 101. 30
BJ/BB, y8" thick Plywood, 48" x 48" 61. 34
Plywood Ys" thick BJ/BB grade
*4992. 3. 4. 5.
Schedule “B”
Value or price per ■thousand sq. feet Reappraise- Entry Date of ment No. Nb. export Description of merchandise
$65. 06 288020-A 5313 12/14/56 60" x 48"
Plywood, 34" thick BJ/BB grade 72" x 48" 77. 14
Plywood }4'' thick BB/WG grade 60" x 48" 52. 97
Plywood %" thick BJ/BB grade 60" x 48" 144. 05
Plywood %" thick BJ/BB grade 72" x 48" 171. 93
Plywood 34" thick BJ/BB grade 60" x 48" 164. 91
Plywood }4" thick BJ/BB grade 72" x 48" 175. 00
Plywood }4" thick BJ/BB grade 48" x 96" 173. 00
Plywood 34" thick BJ/BB grade 60" x 48" 101. 30
Plywood 34" thick BJ/BB grade 72" x 48" 120. 82
Plywood 34" thick BJ/BB grade 72" x 48" 285. 32
Plywood 34" thick BJ/BB grade 48" X 96"1 285 32 72" x 48" J
Plywood 34" thick BJ/BB grade 60" x 60" 250. 00
Plywood 34" thick A/BB grade 48" x 48" 276. 95
Plywood 34" thick A/BB grade 72" x 48" 345. 72
Plywood 34" thick BJ/BJ grade 48" x 48" 267. 75
Plywood 34" thick BJ/BJ grade
*500Schedule “B”
1. 2. 3. 4. 5.
Reappraisement No. Entry-No. Date of export Description of merchandise Value or price per thousand sq. feet
288020-A 5313 14/14/56 72" x 48" $303. 75
No.
Plywood ft," thick BB/WG grade 49" x 30' ' 30" x 49' 49" x 36' 169. 14
Plywood %" thick BB/WG grade 60" x 36"] 36" x 60"J 178. 44
Plywood }í" thick BB/WG grade 60" x 42" 212. 83
Plywood %" thick BB/WG grade 60" x 36" 178. 44